                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE



UNITED STATES OF AMERICA and the
STATES of GEORGIA, LOUISIANA,                         Civil Action No. 3:17-cv-01478
TENNESSEE, and VIRGINIA ex rel.                       JUDGE TRAUGER
GREGORY FOLSE,

                             Plaintiffs,

v.

CARE SERVICES MANAGEMENT LLC,
MARQUIS HEALTH SYSTEMS LLC,
MARQUIS MOBILE DENTAL SERVICES
LLC, FLEUR DE LIS MOBILE DENTAL
LLC, GEORGIA MOBILE DENTAL LLC,
PREMIERE MOBILE DENTISTRY OF VA
LLC, and DOES 1-50,

                             Defendants.


                                           ORDER

        Considering the foregoing Notice of Voluntary Dismissal Without Prejudice of Georgia

Mobile Dental LLC and Premiere Mobile Dentistry of VA LLC Only, and the files and records

in this case;

        IT IS HEREBY ORDERED, that Defendants Georgia Mobile Dental LLC and Premiere

Mobile Dentistry of VA LLC are Dismissed from this action Without Prejudice.


        IT IS SO ORDERED.




                                                   ________________________________
                                                   ALETA TRAUGER
                                                   United States District Judge



     Case 3:17-cv-01478 Document 54 Filed 02/09/21 Page 1 of 1 PageID #: 194
